Citation Nr: 0616225	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran is currently service-connected for residuals 
of vagotomy for duodenal ulcer disease with hiatal hernia 
rated as 60 percent disabling; service connection has not 
been established for any other disorder.  

3.  The record reflects that the highest education level 
attained by the veteran was four years of high school.

4.  The veteran has reportedly been unemployed since 1980.  

5.  The veteran currently meets the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability, and in the judgment of 
the Board, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected residuals of vagotomy for duodenal ulcer disease 
with hiatal hernia.
CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.341(a), 4.1, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification or 
assistance under the VCAA is necessary to develop the facts 
pertinent to the veteran's TDIU claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The Board notes that the 
August 2002 and December 2003 VCAA notice letters of record 
did not address the effective date with respect to the 
veteran's TDIU claim.  Nonetheless, such omission does not 
harm the veteran because the Board is granting a total 
disability rating for reasons explained in greater detail 
below.  Thus, the RO will address any notice defect when 
effectuating the award.

According to the law, a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgement of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 
Vet. App. 91, 94-95 (1992).     

In his August 2002 claim (VA Form 21-8940), the veteran wrote 
that he has not worked since May 1980 due to his service-
connected stomach disability and was employed as a steel 
worker roll hand prior to that date.  The veteran also noted 
that the highest level of education attained was four years 
of high school.  The Board notes that the veteran was granted 
service connection for his stomach disability in March 1968.  

The record reflects that the veteran is currently service-
connected for residuals of vagotomy for duodenal ulcer 
disease with hiatal hernia rated as 60 percent disabling 
under Diagnostic Code 7348-7305.  Service connection has not 
been established for any other disorder.  Thus, the veteran 
currently meets the percentage criteria for a TDIU as he is 
currently in receipt of one disability that is ratable at 60 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Nonetheless, 
the Board must also determine whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability.    

The Board notes that the October 2002 VA examiner (K.R., 
M.D.) wrote that the veteran was unable to perform work 
requiring strenuous heavy lifting more than 20 pounds but was 
not unemployable because he can perform desk type work; 
however, other evidence of record indicates that the veteran 
is totally disabled.  For example, a VA physician (R.R., 
M.D.) wrote in August 1990 that the veteran was totally 
disabled due to a combination of problems to include gastric 
resection with dumping syndrome and pain poorly responding to 
medication, chronic headaches, blackouts, and chronic back 
and knee pain.  A VA chief MAS (J.H.S.) also wrote in July 
1990 and July 1992 that the veteran was disabled and that he 
was regularly receiving treatment for status post Billroth II 
for peptic ulcer disease, hypertension, nervous condition, 
and non insulin dependent diabetes mellitus at that time.  In 
addition, the record reveals that the Social Security 
Administration (SSA) determined and medical professionals 
agreed that the veteran was disabled due to schizoaffective 
disorder and chronic pain in 1989.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (noting that SSA 
records are not controlling for VA determinations but may be 
"pertinent" to VA claims); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Moreover, the Board observes that VA 
denied the veteran's application for special vocational 
training in August 1986 because VA determined that it was not 
reasonably feasible for the veteran to benefit from the 
program enough to become employed based on his disabilities.  
In consideration of the foregoing as well as the veteran's 
previous work experience and education, the Board finds that 
the veteran is unable to secure or follow a substantially 
gainful occupation.  

The Board further notes that the medical evidence does not 
clearly show to what extent the veteran's service-connected 
stomach disability causes his unemployability.  As previously 
indicated, multiple non-service-connected disabilities in 
addition to the veteran's service-connected stomach 
disability have been found to contribute to the veteran's 
unemployability.  38 C.F.R. §§ 3.341(a), 4.19 (2005); Hersey 
v. Derwinski, 2 Vet. App. 91, 94-95 (1992) (holding that 
nonservice-connected disabilities may not be considered in 
determining eligibility for a total disability rating.)  

The Board observes that numerous statements of record reveal 
that the veteran has typically cited problems related to his 
service-connected gastrointestinal disability as a reason for 
his employment problems and affords the statements some 
probative value.  Although the veteran reported at the 
January 1981 VA orthopedic examination that he had only 
worked for one week since he had fallen on the job and later 
suggested that he stopped working in 1980 due to worsening 
rheumatoid arthritis in May 1999, the veteran had previously 
told the May 1977 VA examiner that he had missed two or three 
months a year of work since his gastrointestinal surgery.  In 
September 1979, the veteran again wrote that he lost time 
approximately 3 months per year from his work due to problems 
associated with his service-connected stomach disability.  An 
October 1979 VA treatment record reveals that the veteran 
told a neurologist that he could not keep his job due to his 
health problems, which particularly pertained to complaints 
of abdominal pain due to ulcers, blackouts, and headaches.  
The veteran later told the March 1980 VA examiner that he had 
not worked since February 1980 because of back problems and 
upper gastrointestinal bleeding.  In addition, the veteran 
reported at the December 1982 examination that he had not 
worked since February 1980 due to back problems and a peptic 
ulcer.  At a January 1986 psychiatric evaluation, the veteran 
reported that he would miss work "on occasion" due to being 
sick from ulcers and back problems.  

The Board also notes that an assessment of continuing gastric 
distress is included in a March 2003 VA treatment record and 
impressions of duodenal ulcer with history of vagotomy and 
pyloroplasty, mild gastroesophageal reflux disease, and small 
hiatal hernia are shown in the October 2002 VA examination 
report.  

After consideration of recent medical evidence noting 
continued gastrointestinal distress, competent medical 
opinions indicating that the veteran's service-connected 
stomach disability contributes to his total disability, and 
the veteran's own statements suggesting that his stomach 
disability has presented significant problems with 
employment, the Board concludes that the veteran is unable to 
secure or follow gainful employment as a result of his 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.


REMAND

The veteran seeks to reopen his claim for service connection 
of a psychiatric disorder.  The record reflects that the 
veteran's claim for entitlement to service connection of a 
psychiatric disorder was last denied by the Board in July 
1997 because there was no newly submitted evidence tending to 
show a link between the veteran's psychiatric disability and 
his active military service.  The veteran was notified of the 
July 1997 Board decision and it later became final.  

After careful review of the record, the Board notes that the 
veteran was not adequately notified of what evidence he 
needed to present in order for VA to reopen his claim.  
Specifically, the December 2002 VCAA notice letter did not 
explain to the veteran what constitutes new and material 
evidence or what the evidence must show to establish 
entitlement to the underlying service connection claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  Although a subsequent September 
2004 VCAA notice letter informed the veteran what the 
evidence must show with respect to a service connection 
claim, it did not also include information pertaining to new 
and material evidence.  The record reflects that the RO 
decided to reopen the veteran's claim based on evidence of a 
current psychiatric disability; however, the Board must 
independently find that new and material evidence has been 
presented in order to consider a previously and finally 
disallowed claim regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, the Board finds that a remand for appropriate 
VCAA notice and a subsequent readjudication of the claim is 
necessary in order to ensure due process in this case.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) 
(explaining that where notice was not provided prior to the 
agency of original jurisdiction's (AOJ's) initial 
adjudication, the defect can be remedied by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.)  

In addition, the Board observes that the October 2003 
Statement of the Case (SOC) references a rating decision 
issued in December 2002 in regard to the veteran's claim to 
reopen for a psychiatric disability, the same day that the 
first VCAA letter was sent; however, the decision is not of 
record.  Therefore, the Board requests that the RO obtain a 
copy of the December 2002 rating decision and associate it 
with the claims file.    

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA notice 
should include what evidence is necessary 
to substantiate the element(s) required to 
establish service connection that were 
found insufficient in the July 1997 Board 
denial and explain what constitutes new 
and material evidence, as outlined by the 
Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  It should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  The RO should associate a copy of the 
December 2002 rating decision considering 
the veteran's claim for a psychiatric 
disorder with the claims file.    

3.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


